           Case 2:18-cv-01115-RSL Document 157 Filed 12/20/18 Page 1 of 12



 1                                                             The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8   STATE OF WASHINGTON; STATE OF                   NO. 2:18-cv-01115-RSL
     CONNECTICUT; STATE OF MARYLAND;
 9   STATE OF NEW JERSEY; STATE OF NEW
     YORK; STATE OF OREGON;                          REPLY IN SUPPORT OF THE
10   COMMONWEALTH OF                                 PLAINTIFF STATES’ MOTION TO
                                                     SUPPLEMENT THE
     MASSACHUSETTS; COMMONWEALTH                     ADMINISTRATIVE RECORD
11   OF PENNSYLVANIA; DISTRICT OF
     COLUMBIA; STATE OF CALIFORNIA;                  NOTED FOR CONSIDERATION:
12   STATE OF COLORADO; STATE OF                     DECEMBER 21, 2018
     DELAWARE; STATE OF HAWAII; STATE
13   OF ILLINOIS; STATE OF IOWA; STATE
     OF MINNESOTA; STATE OF NORTH
14   CAROLINA; STATE OF RHODE ISLAND;
     STATE OF VERMONT and
15   COMMONWEALTH OF VIRGINIA,

16                        Plaintiffs,
            v.
17
     UNITED STATES DEPARTMENT OF
18   STATE; MICHAEL R. POMPEO, in his
     official capacity as Secretary of State;
19   DIRECTORATE OF DEFENSE TRADE
     CONTROLS; MIKE MILLER, in his official
20   capacity as Acting Deputy Assistant Secretary
     of Defense Trade Controls; SARAH
21   HEIDEMA, in her official capacity as Director
     of Policy, Office of Defense Trade Controls
22   Policy; DEFENSE DISTRIBUTED; SECOND
     AMENDMENT FOUNDATION, INC.; AND
23   CONN WILLIAMSON,

24                        Defendants.

     PLAINTIFF STATES’ REPLY ISO                i             ATTORNEY GENERAL OF WASHINGTON
                                                                   800 Fifth Avenue. Suite 2000
     MOTION TO SUPPLEMENT THE                                        Seattle, WA 98104-3188
     ADMINISTRATIVE RECORD                                                (206) 464-7744
     2:18-cv-01115-RSL
            Case 2:18-cv-01115-RSL Document 157 Filed 12/20/18 Page 2 of 12



 1
                                             I.       INTRODUCTION
 2           Since the Federal Defendants concede that they will partially supplement the filed record,
 3   the remaining non-“academic” dispute pertains to (1) documents supporting the State

 4   Department’s abrupt regulatory reversal in April 2018, if any exist, and (2) a privilege log.

             The Federal Defendants’ representations in their Opposition point to a startling and
 5
     disturbing conclusion: they appear to claim they considered no evidence of the “unique
 6
     properties of 3D plastic guns” when they decided to reverse their longstanding position that
 7
     downloadable, undetectable, untraceable firearms should remain subject to federal export control
 8
     because these weapons “could cause serious harm to U.S. national security and foreign policy
 9   interests” if left unregulated. Mot. at 3, 11. They insist that all documents that “inform[ed]” their

10   abrupt deregulation of the files are “deliberative” and “privileged,” as opposed to factual or

11   evidentiary. Opp. at 11. If true, this strongly indicates the reversal was arbitrary and capricious.

             But there are sound reasons for closer scrutiny of the Federal Defendants’ certification
12
     that the filed record is complete. Though the Temporary Modification and Letter were “based
13
     on a settlement of litigation” pertaining to the subject files identified in the settlement agreement
14
     (Mot. at 1), the original filed record contained only cherry-picked portions of the record of that
15   litigation, failed to include the CJ determinations as to the very same files, and failed to include
16   any documents from the critical time period when the reversal occurred. The Federal Defendants

17   have now agreed to supplement the record with some of these materials, but fail to justify their

18   exclusion in the first place. They also improperly continue to claim privilege as to factual

     assertions in the post hoc Declaration of Sarah Heidema, and continue to withhold non-
19
     privileged documents related to the settlement that the challenged agency actions are “based on.”
20
             Contrary to the Federal Defendants’ suggestion otherwise, this issue is not a negotiable
21
     discovery dispute,1 but a question of whether the record was and is complete. The flip side of
22   the presumption that review is limited to the filed record is that the agency has a duty to
23
             1
24             The States declined to stipulate to the Federal Defendants’ offer to partially supplement the record in
     exchange for an extension of the agreed briefing schedule.
     PLAINTIFF STATES’ REPLY ISO                           1                  ATTORNEY GENERAL OF WASHINGTON
                                                                                   800 Fifth Avenue. Suite 2000
     MOTION TO SUPPLEMENT THE                                                        Seattle, WA 98104-3188
     ADMINISTRATIVE RECORD                                                                (206) 464-7744
     2:18-cv-01115-RSL
           Case 2:18-cv-01115-RSL Document 157 Filed 12/20/18 Page 3 of 12



 1
     accurately certify the record’s completeness. The presumption is overcome here because the filed
 2   record fails—and, after the promised supplementation, will still fail—to reveal the basis for the
 3   State Department’s highly irregular actions, which defied procedural requirements and

 4   principles of open government.

                                          II.     ARGUMENT
 5
     A.     The Filed Record Remains Incomplete, Even After the Promised Supplementation
 6
            The presumption of completeness is easily rebutted in this case. There is no “clear[er]
 7
     evidence” (Opp. at 5) than the Federal Defendants’ tacit admission that the original filed record
 8
     was incomplete. They offer no explanation for excluding the CJ determinations and DD filings,
 9   yet the State Department does not “den[y] that it considered” these documents either directly or

10   indirectly. Opp. at 4; see id. at 5–6 (denying consideration of 2018 NPRM comments and “final”

11   versions of the settlement agreement, Temporary Modification, and Letter, but not addressing

     consideration of CJ determinations or DD filings); see also id. at 9–10 (similar). And there is no
12
     plainer “showing of impropriety in the process” (Opp. at 5) than that the Department failed to
13
     provide the statutorily required notice to Congress before removing controlled items from the
14
     U.S. Munitions List, among other procedural defects. See Dkt. # 95 (Preliminary Injunction), pp.
15   12–15, 16–18. Even after the promised supplementation, the filed record will remain incomplete.
16          1.      The supplemented record will still exclude documents supporting the abrupt
                    regulatory reversal
17
            The heart of this dispute concerns documents that will show whether and how the State
18
     Department “considered the unique properties of 3D plastic guns or evaluated the factors
19   Congress deemed relevant when the Department decided to authorize the posting of the CAD

20   files on the internet as of July 27, 2018.” Dkt. # 95, p. 17. This decision—a total reversal of the

21   Department’s longstanding regulation of the files in the interest of national security and foreign

     policy concerns—was “based on a settlement of litigation” and appears to have occurred between
22
     April 6 and April 20, 2018. Mot. at 3–4, 7. The Federal Defendants’ protestation that “final
23
     documents” from June and July did not yet exist when the decision was made (see Opp. at 6)
24

     PLAINTIFF STATES’ REPLY ISO                    2                ATTORNEY GENERAL OF WASHINGTON
                                                                          800 Fifth Avenue. Suite 2000
     MOTION TO SUPPLEMENT THE                                               Seattle, WA 98104-3188
     ADMINISTRATIVE RECORD                                                       (206) 464-7744
     2:18-cv-01115-RSL
            Case 2:18-cv-01115-RSL Document 157 Filed 12/20/18 Page 4 of 12



 1
     further supports the inference that their decision to reverse position was made sometime in April.
 2   Yet even after supplementation, the filed record will contain no documents from this critical time
 3   period that would reveal the basis for the sudden reversal. See Opp. at 3 (“settlement-related

 4   documents from the DD litigation” will not be included in the promised supplementation).

             The representations in the Opposition amount to an assertion that all documents
 5
     supporting the reversal are “privileged” or “deliberative,” as opposed to fact- or evidence-based.
 6
     See, e.g., Opp. at 8 (arguing that aside from the 2018 NPRM comments, DD filings, and final
 7
     versions of documents at issue, the Motion seeks only “attorney-client privilege and deliberative
 8
     process privilege materials”); id. at 10 (representing that all documents related to the reasons for
 9   entering a settlement entailing deregulation of 3D-printable firearm files are “presumptively

10   privileged”). Absent a considered factual basis for a reversal of position, agency action is

11   arbitrary and capricious. See Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto.

     Ins. Co., 463 U.S. 29, 43 (1983) (action is arbitrary and capricious where agency “entirely failed
12
     to consider an important aspect of the problem”); FCC v. Fox Television Stations, Inc., 556 U.S.
13
     502, 516 (2009) (action is arbitrary and capricious absent a “reasoned explanation” for agency’s
14
     reversal in contravention of earlier factual findings). Here, even after the promised
15   supplementation, there will still be no evidence that the State Department considered key factual
16   matters—i.e., the “unique characteristics and qualities of plastic guns” and “aspects of the

17   problem which Congress deemed important,” including impacts on “world peace, national

18   security, and foreign policy.” Dkt. # 95, p. 18. Taking at face value the Federal Defendants’

     representation that the record is complete, they did not consider any such facts, since the filed
19
     record contains no evidence of them. Similarly, the Federal Defendants now deny that they relied
20
     on the 2018 NPRM comments in enacting the Temporary Modification and Letter. This is in
21
     tension with their repeated invocation the 2018 NPRM to justify the challenged actions,2 and
22   underscores their arbitrary and capricious nature.
23
             2
               See, e.g., Opp. at 2 (pointing out that the Temporary Modification and Letter are “consistent with” the
24   2018 NPRMs); Dkt. # 64 (Fed. Defs’ Opp. to Mot. for PI), p. 22 (“as the [2018] NPRMs indicate, the Department
     has concluded that ITAR control of such technical data is not warranted”).
     PLAINTIFF STATES’ REPLY ISO                           3                  ATTORNEY GENERAL OF WASHINGTON
                                                                                   800 Fifth Avenue. Suite 2000
     MOTION TO SUPPLEMENT THE                                                        Seattle, WA 98104-3188
     ADMINISTRATIVE RECORD                                                                (206) 464-7744
     2:18-cv-01115-RSL
           Case 2:18-cv-01115-RSL Document 157 Filed 12/20/18 Page 5 of 12



 1
            Still, there are concrete reasons to doubt the Federal Defendants’ representation that all
 2   documents they are withholding are truly deliberative or privileged. Though they insist that the
 3   post hoc Heidema declaration references only “deliberative” matters (Opp. at 10–11), the

 4   portions cited in the Motion are factual statements unsupported by the filed record. See Mot. at

     11 (citing Dkt. # 64-1 ¶ 19 (referencing purported assessment that “the items for transfer are
 5
     already commonly available”); ¶ 20 (referencing items “widely available for commercial sale”);
 6
     ¶ 31 (asserting that the State Department “requested and received” DoD’s “concurrence” with
 7
     the Letter)). Whether untraceable and undetectable firearm files were “commonly available” for
 8
     “commercial sale” at the time of the deregulation, and whether the Department of Defense
 9   concurred in issuing the Letter authorizing unlimited distribution, are either true or not true—

10   these facts are not “deliberative” or “privileged.” The Federal Defendants also claim privilege

11   over all documents in “draft” form (Opp. at 8), but fail to address documents that are non-

     privileged by definition, such as drafts of the settlement agreement and related communications
12
     exchanged with the Private Defendants during the course of settlement negotiations. Inevitably,
13
     such settlement-related documents were directly or indirectly considered by the State
14
     Department—and cannot be said to be outside of its possession (see Opp. at 10 n.12)—since the
15   settlement was negotiated on the State Department’s behalf, and its decision to reverse position
16   and take the challenged actions was “based on” the settlement. See Mot. at 7–8.

17          2.      A privilege log is appropriate in this case

18          The Federal Defendants fail to meaningfully address the circumstances that make a

     privilege log appropriate in this case. Instead, they broadly argue that a privilege log is not
19
     “compulsory” as a “matter of course” (Opp. at 8 n.8, 11–12)—an unsettled point of law in this
20
     Circuit on which some courts take the opposite view. E.g., Sierra Club v. Zinke, No. 17-cv-
21
     07187-WHO, 2018 WL 3126401, at *2–3 (N.D. Cal. Jun. 26, 2018) (“The current Department
22   of Justice position is contrary to the law in this Circuit”; “If agency decision-makers considered
23   documents that could be characterized as decisional or deliberative materials, these should be

24

     PLAINTIFF STATES’ REPLY ISO                   4                ATTORNEY GENERAL OF WASHINGTON
                                                                         800 Fifth Avenue. Suite 2000
     MOTION TO SUPPLEMENT THE                                              Seattle, WA 98104-3188
     ADMINISTRATIVE RECORD                                                      (206) 464-7744
     2:18-cv-01115-RSL
           Case 2:18-cv-01115-RSL Document 157 Filed 12/20/18 Page 6 of 12



 1
     included in the administrative record or noted in a privilege log.”). This Court need not decide
 2   whether a privilege log is always required; it need only decide whether one is warranted here.
 3          Preliminarily, the Federal Defendants’ fears of a “fishing expedition” or the exposure of

 4   privileged material are unfounded, because by definition, a privilege log will not reveal any

     privileged or deliberative communications—it will simply enable the States to evaluate whether
 5
     any withheld documents are in fact privileged. See Fed. R. Civ. P. 26(b)(5)(A) (privilege log
 6
     must describe withheld documents “in a manner that, without revealing information itself
 7
     privileged or protected, will enable other parties to assess the claim”) (emphasis added).
 8
            Courts within this Circuit reason that “parties that intend to withhold documents based
 9   on the deliberative process privilege must produce a privilege log, at least where the presumption

10   of completeness has been rebutted, because the only way to know if a privilege applies is to

11   review the deliberative documents in a privilege log.” S.F. Bay Conservation & Dev. Comm’n

     v. U.S. Army Corps of Eng’rs, No. 16-cv-05420-RS(JCS), 2018 WL 3846002, at *7 (N.D. Cal.
12
     Aug. 13, 2018) (citing cases, including In re United States, 875 F.3d 1200 (9th Cir. 2017)). “This
13
     is particularly true where, as here, the [agency] has included selected internal communications
14
     and memoranda in the administrative record, but insists that it need not even assert a privilege
15   to wall off other internal documents as ‘simply not a part of the administrative record.’” Id. Here,
16   the presumption of completeness (even after the promised supplementation) has been roundly

17   rebutted for the reasons discussed above, and the “deliberative” and “privileged” nature of the

18   documents at issue is dubious at best. Supra at 4. Furthermore, as in San Francisco Bay

     Conservation, the filed record does include some internal agency documents, including a 2015
19
     email and documents in draft form. Dkt. # 133 (Williams Decl.), ¶¶ 4(3), (11), (13), (14). Under
20
     these circumstances, a privilege log is needed so that privilege claims can be assessed. Moreover,
21
     because the Department’s reversal of position evidently occurred within such a short time
22   window in April 2018, any burden associated with creating a privilege log should be minimal.
23

24

     PLAINTIFF STATES’ REPLY ISO                    5                 ATTORNEY GENERAL OF WASHINGTON
                                                                           800 Fifth Avenue. Suite 2000
     MOTION TO SUPPLEMENT THE                                                Seattle, WA 98104-3188
     ADMINISTRATIVE RECORD                                                        (206) 464-7744
     2:18-cv-01115-RSL
           Case 2:18-cv-01115-RSL Document 157 Filed 12/20/18 Page 7 of 12



 1   B.     The Federal Defendants’ Conduct Raises the Specter of Bad Faith
            The Federal Defendants dismiss the invocation of bad faith as a front for a “fishing
 2
     expedition.” Opp. at 1, 9. But their actions speak for themselves. They fail to address the
 3
     procedural impropriety of deregulating Munitions List items pursuant to a covert private
 4
     settlement agreement, without providing the required advance notice to Congress, supposedly to
 5   effectuate a non-final proposed rulemaking, thus creating a risk of drastic public harm for which
 6   this lawsuit was the only backstop. They continue to defend these actions even as they seek to

 7   avoid further scrutiny by asserting dubious privilege claims, refusing to produce a privilege log,

 8   and seeking to stay these proceedings entirely. They have even declined to defend their original

     filed record, instead agreeing to produce numerous omitted documents—including the CJ
 9
     determinations and DD filings, which the State Department does not “den[y] that it
10
     considered[.]” Supra at 2. These are all indicative of bad faith, raising the prospect that extra-
11
     record discovery may be needed to ensure the record is complete. See Mot. at 12.
12
     C.     The Court Should Adjudicate This Motion in Accordance with the Case Schedule
13          For the reasons discussed in the States’ Opposition to the Federal Defendants’ Motion to

14   Stay Proceedings (Dkt. # 151), the instant Motion should be adjudicated (and granted) now. Even

     in the assertedly “likely” event that a pending final rule “supplant[s]” the Temporary
15
     Modification and Letter (Opp. at 1, 12), the filed record’s completeness will remain relevant. In
16
     particular, if the final rule is consistent with the NPRMs, a complete administrative record at this
17
     stage will reveal whether the Federal Defendants had any legitimate reason for deregulating 3D
18
     printable firearm files, and whether any rationale offered in a final rule is “no more than a post
19   hoc rationalization advanced by an agency seeking to defend past agency action against attack.”

20   Cal. Pub. Util. Comm’n v. Fed. Energy Regulatory Comm’n, 879 F.3d 966, 975 (9th Cir. 2018).

21                                        III.    CONCLUSION

            For the reasons above and in their motion, the Plaintiff States respectfully request that
22
     the Court order the Federal Defendants to supplement the administrative record to the extent
23
     they have not already agreed to do so, including by submitting a privilege log.
24

     PLAINTIFF STATES’ REPLY ISO                    6                 ATTORNEY GENERAL OF WASHINGTON
                                                                           800 Fifth Avenue. Suite 2000
     MOTION TO SUPPLEMENT THE                                                Seattle, WA 98104-3188
     ADMINISTRATIVE RECORD                                                        (206) 464-7744
     2:18-cv-01115-RSL
          Case 2:18-cv-01115-RSL Document 157 Filed 12/20/18 Page 8 of 12



 1         DATED this 20th day of December, 2018.

 2                                     ROBERT W. FERGUSON
                                       Attorney General of Washington
 3
                                       /s/ Jeffrey Rupert
 4                                     JEFFREY RUPERT, WSBA #45037
                                       Division Chief
 5                                     TODD BOWERS, WSBA #25274
                                       Deputy Attorney General
 6                                     JEFFREY T. SPRUNG, WSBA #23607
                                       KRISTIN BENESKI, WSBA #45478
 7                                     ZACHARY P. JONES, WSBA #44557
                                       Assistant Attorneys General
 8                                     JeffreyR2@atg.wa.gov
                                       ToddB@atg.wa.gov
 9                                     JeffS2@atg.wa.gov
                                       KristinB1@atg.wa.gov
10                                     ZachJ@atg.wa.gov
                                       Attorneys for Plaintiff State of Washington
11

12                                     GEORGE JEPSEN
                                       Attorney General of Connecticut
13
                                       /s/ Maura Murphy Osborne
14                                     MAURA MURPHY OSBORNE, Admitted pro hac vice
                                       Assistant Attorney General
15                                     Maura.MurphyOsborne@ct.gov
                                       Attorneys for Plaintiff State of Connecticut
16

17                                     BRIAN E. FROSH
                                       Attorney General of Maryland
18
                                       /s/ Julia Doyle Bernhardt
19                                     JULIA DOYLE BERNHARDT, Admitted pro hac vice
                                       Assistant Attorney General
20                                     JEFFREY PAUL DUNLAP, Admitted pro hac vice
                                       Special Assistant to Attorney General
21                                     JBernhardt@oag.state.md.us
                                       jdunlap@oag.state.md.us
22                                     Attorneys for Plaintiff State of Maryland

23

24

     PLAINTIFF STATES’ REPLY ISO             7               ATTORNEY GENERAL OF WASHINGTON
                                                                  800 Fifth Avenue. Suite 2000
     MOTION TO SUPPLEMENT THE                                       Seattle, WA 98104-3188
     ADMINISTRATIVE RECORD                                               (206) 464-7744
     2:18-cv-01115-RSL
          Case 2:18-cv-01115-RSL Document 157 Filed 12/20/18 Page 9 of 12



 1                                 GURBIR GREWAL
                                   Attorney General of New Jersey
 2
                                   /s/ Jeremy M. Feigenbaum
 3                                 JEREMY M. FEIGENBAUM, Admitted pro hac vice
                                   Assistant Attorney General
 4                                 Jeremy.Feigenbaum@njoag.gov
                                   Attorneys for Plaintiff State of New Jersey
 5

 6                                 BARBARA D. UNDERWOOD
                                   Attorney General of New York
 7
                                   /s/ Steven Wu
 8                                 STEVEN WU, Admitted pro hac vice
                                   Deputy Solicitor General
 9                                 Steven.Wu@ag.ny.gov
                                   Attorneys for Plaintiff State of New York
10

11                                 MAURA HEALEY
                                   Attorney General of Commonwealth of Massachusetts
12
                                   /s/ Jonathan B. Miller
13                                 JONATHAN B. MILLER, Admitted pro hac vice
                                   Assistant Attorney General
14                                 Jonathan.Miller@state.ma.us
                                   Attorneys for Plaintiff Commonwealth of Massachusetts
15

16                                 JOSH SHAPIRO
                                   Attorney General of Commonwealth of Pennsylvania
17
                                   /s/ Jonathan Scott Goldman
18                                 JONATHAN SCOTT GOLDMAN, Admitted pro hac
                                   vice
19                                 Executive Deputy Attorney General
                                   MICHAEL J. FISCHER, Admitted pro hac vice
20                                 Chief Deputy Attorney General
                                   JGoldman@attorneygeneral.gov
21                                 MFischer@attorneygeneral.gov
                                   Attorneys for Plaintiff Commonwealth of Pennsylvania
22

23

24

     PLAINTIFF STATES’ REPLY ISO         8               ATTORNEY GENERAL OF WASHINGTON
                                                              800 Fifth Avenue. Suite 2000
     MOTION TO SUPPLEMENT THE                                   Seattle, WA 98104-3188
     ADMINISTRATIVE RECORD                                           (206) 464-7744
     2:18-cv-01115-RSL
         Case 2:18-cv-01115-RSL Document 157 Filed 12/20/18 Page 10 of 12



 1                                 KARL A. RACINE
                                   Attorney General for the District of Columbia
 2
                                   /s/ Robyn Bender
 3                                 ROBYN BENDER, Admitted pro hac vice
                                   Deputy Attorney General
 4                                 JIMMY ROCK, Admitted pro hac vice
                                   Assistant Deputy Attorney General
 5                                 ANDREW J. SAINDON, Admitted pro hac vice
                                   Senior Assistant Attorney General
 6                                 Robyn.Bender@dc.gov
                                   Jimmy.Rock@dc.gov
 7                                 Andy.Saindon@dc.gov
                                   Attorneys for Plaintiff District of Columbia
 8

 9                                 ELLEN F. ROSENBLUM
                                   Attorney General of Oregon
10
                                   /s/ Scott J. Kaplan
11                                 SCOTT J. KAPLAN, WSBA #49377
                                   Scott.Kaplan@doj.state.or.us
12                                 Attorneys for Plaintiff State of Oregon

13
                                   XAVIER BECERRA
                                   Attorney General of California
14
                                   /s/ Nelson R. Richards
15                                 NELSON R. RICHARDS, Admitted pro hac vice
                                   Deputy Attorney General
16                                 Nelson.Richards@doj.ca.gov
                                   Attorneys for Plaintiff State of California
17

18                                 CYNTHIA H. COFFMAN
                                   Attorney General of Colorado
19
                                   /s/ Matthew D. Grove
20                                 MATTHEW D. GROVE, Admitted pro hac vice
                                   Assistant Solicitor General
21                                 Matt.Grove@coag.gov
                                   Attorneys for Plaintiff State of Colorado
22

23

24

     PLAINTIFF STATES’ REPLY ISO         9                ATTORNEY GENERAL OF WASHINGTON
                                                               800 Fifth Avenue. Suite 2000
     MOTION TO SUPPLEMENT THE                                    Seattle, WA 98104-3188
     ADMINISTRATIVE RECORD                                            (206) 464-7744
     2:18-cv-01115-RSL
         Case 2:18-cv-01115-RSL Document 157 Filed 12/20/18 Page 11 of 12



 1                                 MATTHEW P. DENN
                                   Attorney General of Delaware
 2
                                   /s/ Ilona M. Kirshon
 3                                 ILONA M. KIRSHON, Admitted pro hac vice
                                   Deputy State Solicitor
 4                                 PATRICIA A. DAVIS, Admitted pro hac vice
                                   Deputy Attorney General
 5                                 Ilona.Kirshon@state.de.us
                                   PatriciaA.Davis@state.de.us
 6                                 Attorneys for Plaintiff State of Delaware

 7
                                   RUSSELL A. SUZUKI
 8                                 Attorney General of Hawaii

 9                                 /s/ Robert T. Nakatsuji
                                   ROBERT T. NAKATSUJI, Admitted pro hac vice
10                                 Deputy Attorney General
                                   Robert.T.Nakatsuji@hawaii.gov
11                                 Attorneys for Plaintiff State of Hawaii

12
                                   LISA MADIGAN
13                                 Attorney General of Illinois

14                                 /s/ Brett E. Legner
                                   BRETT E. LEGNER, Admitted pro hac vice
15                                 Deputy Solicitor General
                                   BLegner@atg.state.il.us
16                                 Attorneys for Plaintiff State of Illinois

17
                                   THOMAS J. MILLER
18                                 Attorney General of Iowa

19                                 /s/ Nathanael Blake
                                   NATHANAEL BLAKE, Admitted pro hac vice
20                                 Deputy Attorney General
                                   Nathan.Blake@ag.iowa.gov
21                                 Attorneys for Plaintiff State of Iowa

22

23

24

     PLAINTIFF STATES’ REPLY ISO        10               ATTORNEY GENERAL OF WASHINGTON
                                                              800 Fifth Avenue. Suite 2000
     MOTION TO SUPPLEMENT THE                                   Seattle, WA 98104-3188
     ADMINISTRATIVE RECORD                                           (206) 464-7744
     2:18-cv-01115-RSL
         Case 2:18-cv-01115-RSL Document 157 Filed 12/20/18 Page 12 of 12



 1                                 LORI SWANSON
                                   Attorney General of Minnesota
 2
                                   /s/ Jacob Campion
 3                                 JACOB CAMPION, Admitted pro hac vice
                                   Jacob.Campion@ag.state.mn.us
 4                                 Attorneys for Plaintiff State of Minnesota

 5
                                   JOSHUA H. STEIN
 6                                 Attorney General of North Carolina

 7                                 /s/ Sripriya Narasimhan
                                   SRIPRIYA NARASIMHAN, Admitted pro hac vice
 8                                 Deputy General Counsel
                                   SNarasimhan@ncdoj.gov
 9                                 Attorneys for Plaintiff State of North Carolina

10
                                   PETER F. KILMARTIN
11                                 Attorney General of Rhode Island

12                                 /s/ Susan Urso
                                   SUSAN URSO, Admitted pro hac vice
13                                 Assistant Attorney General
                                   SUrso@riag.ri.gov
14                                 Attorneys for Plaintiff State of Rhode Island

15
                                   THOMAS J. DONOVAN, JR.
16                                 Attorney General of Vermont

17                                 /s/ Benjamin D. Battles
                                   BENJAMIN D. BATTLES, Admitted pro hac vice
18                                 Solicitor General
                                   Benjamin.Battles@vermont.gov
19                                 Attorneys for Plaintiff State of Vermont

20
                                   MARK R. HERRING
21                                 Attorney General of the Commonwealth of Virginia

22                                 /s/ Samuel T. Towell
                                   SAMUEL T. TOWELL, Admitted pro hac vice
23                                 Deputy Attorney General
                                   STowell@oag.state.va.us
24                                 Attorney for Plaintiff Commonwealth of Virginia

     PLAINTIFF STATES’ REPLY ISO         11               ATTORNEY GENERAL OF WASHINGTON
                                                               800 Fifth Avenue. Suite 2000
     MOTION TO SUPPLEMENT THE                                    Seattle, WA 98104-3188
     ADMINISTRATIVE RECORD                                            (206) 464-7744
     2:18-cv-01115-RSL
